Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7,9-14,16 are amended
Claims 1-20 are pending in application

			Response to arguments
Applicant's arguments with respect to the amendment filed 7/19/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,9,11,19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018/228127A1), (hereinafter, "Wang ") in view of Vargas (US 2020/0374858 A1) (Support in Provisional No. 62/852,817)

Regarding claim 1, A method for wireless communication, comprising: (Wang teaches in as shown in FIG. 4-6, UE1 and UE2 are configured with sidechain carrier aggregation, and five SL Slinks are added through SL Plink. [page-18, para-17-Embodiment-1] UE2 may be within E-UTRAN coverage or outside E-UTRAN coverage. UE1 or UE2 initiates activation/deactivation of SL Slink to the opposite UE through the side chain link control signaling).
receiving, by a first mobile device, a first indication of a first transmit activity pattern associated with a second mobile device that transmits data to the first mobile device via a radio interface without passing through a base station (Wang teaches in [page-19, para8, Embodemnt-2], In step 601, the UE1(=second mobile device) sends the SL Slink activation status indication information to the UE2(=receiving device and first mobile device). The UE1sends the SL Slink activation status indication information (=transmit activity pattern from first transmitting device) to the UE2 through the control signaling on the SL Plink (=radio interface without passing through base station). The SL Slink activation status indication information includes at least one of an activated SL Slink list and a deactivated SL Slink list, and the activated/deactivated SL Slink list includes an activated/deactivated SL Slink index value. Optionally, the activation/deactivation status of all configured SL Slinks is indicated by a one-bit bitmap, each bit corresponding to an activation/deactivation state of one SL Slink, and the remaining bits are filled with zeros. The activation/deactivation and bitmap);
computing, by the first mobile device, a first receive activity pattern, for receiving the data transmitted from the second mobile device, the first receive activity pattern being inclusive of at least the first transmit activity pattern (Wang teaches in [page-19, Embodiment-2] The UE1 sends(=second mobile device transmits) the SL Slink activation status indication information (=first receive activity pattern) to the UE2(=first mobile device) through the control signaling on the SL Plink. Step 602: After receiving the SL Slink activation status indication information sent by the UE1, the UE2 activates the corresponding SL Slink or deactivates the corresponding SL Slink according to the SL Slink activation status indication information.(= first receive activity pattern being inclusive of at least the first transmit activity pattern ) Step 603: Optionally, after the UE2 activates/deactivates the corresponding SL Slink according to the indication information, the UE sends the SL Slink activation status confirmation information to the UE1).
and monitoring, by the first mobile device, the radio interface according to the first receive activity pattern. (Wang teaches in [page 18, para17 Embodiment-1] The UE1 autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) through the user plane.  The layer 1 measurement includes at least one of the following: a channel quality indicator, a precoding matrix index, an indication, a precoding type indication, and a CSI-RS resource indication. If UE2 performs or is configured to perform sideband communication measurements, including: Sending sidechain control information for sideband carrier frequency measurement between UE1 and UE2, the sidechain control information carrying a specific identifier for identifying measurement between UE pairs).
Wang does not teach, the first indication indicating a scheduled data transmit time duration of the second mobile device.
Vargas teaches, the first indication indicating a scheduled data transmit time duration of the second mobile device;( Fig. 8, [0116]- [0121]- FIG 8 is a diagram illustrating an exemplary format of sidelink control information (SCI) 800 for cross link scheduling. As another example, the receiving sidelink device may translate the starting time and duration of time of resources allocated based on the SCS of FR1 into the starting time and duration of time (=data transmit time duration of the second mobile device) based on the SCS of FR2, as described above. Here “receiving device” is the second mobile device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang, as taught by Vargas to the first indication indicating a scheduled data transmit time duration of the second mobile device to control transmit of second UE as part of sidelink communication to effectively.

Regarding claim 9, The method of claim 1, further comprising at least one of: receiving by the first mobile device, the first indication in a message of a sidelink radio resource control (RRC) protocol (Wang teaches in [page-20, Embodiment-3] The UE1 and the UE2 are in an RRC connected state, and the UE1 and the UE2 are configured with side chain carrier aggregation, and the eNB controls the activation/deactivation of the SL Slink. As shown in FIG. 7, the specific includes: Step 701, the eNB configures the SL Slink activation status indication information to the UE1(=first mobile device)).
receiving by the first mobile device, the first indication in a control element of a sidelink medium access control (MAC) protocol (Wang teaches in [page-20, Embodiment-3] In an optional embodiment, the eNB activates/deactivates the MAC control unit (sidelink activation/deactivation) through a sidelink in a MAC PDU (Protocol Data Unit) of a Downlink Shared Channel (DL-SCH). The MAC CE) controls the activation/deactivation state of the SL Slink between the UE1 and a certain target UE (UE2)).

Regarding claim 11, An apparatus, comprising: 26MediaTek Docket No.:MUSI-20-0060US Oblon Docket No.:529703USreceiving circuitry configured to receive and process radio signals; and processing circuitry configured to (Wang teaches in [page-28,para-17] An embodiment of the present disclosure provides a communication control apparatus including a memory and a processor, where the memory stores a program, and when the program is read and executed by the processor, the following operations are performed:).
receive a first indication of a first transmit activity pattern associated with a second apparatus that transmits data to the apparatus via a radio interface without passing through a base station; (Wang teaches in [page-19, para8, Embodemnt-2], In step 601, the UE1(=second mobile device) sends the SL Slink activation status indication information to the UE2(=receiving device and first mobile device). The UE1sends the SL Slink activation status indication information (=transmit activity pattern from first transmitting device) to the UE2 through the control signaling on the SL Plink (=radio interface without passing through base station). The SL Slink activation status indication information includes at least one of an activated SL Slink list and a deactivated SL Slink list, and the activated/deactivated SL Slink list includes an activated/deactivated SL Slink index value. Optionally, the activation/deactivation status of all configured SL Slinks is indicated by a one-bit bitmap, each bit corresponding to an activation/deactivation state of one SL Slink, and the remaining bits are filled with zeros. The activation/deactivation and bitmap).
compute a first receive activity pattern, for receiving the data transmitted from the second apparatus, the first receive activity pattern being inclusive of at least the first transmit activity pattern; (Wang teaches in [page-19, Embodiment-2] The UE1 sends the SL Slink activation status indication information (=first receive activity pattern) to the UE2(=first mobile device) through the control signaling on the SL Plink. Step 602: After receiving the SL Slink activation status indication information sent by the UE1, the UE2 activates the corresponding SL Slink or deactivates the corresponding SL Slink according to the SL Slink activation status indication information.(= first receive activity pattern being inclusive of at least the first transmit activity pattern ) Step 603: Optionally, after the UE2 activates/deactivates the corresponding SL Slink according to the indication information, the UE sends the SL Slink activation status confirmation information to the UE1).
and control the receiving circuitry to monitor the radio interface according to the first receive activity pattern (Wang teaches in [page 18, para17 Embodiment-1] The UE1 autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) through the user plane.  The layer 1 measurement includes at least one of the following: a channel quality indicator, a precoding matrix index, an indication, a precoding type indication, and a CSI-RS resource indication. If UE2 performs or is configured to perform sideband communication measurements, including: Sending sidechain control information for sideband carrier frequency measurement between UE1 and UE2, the sidechain control information carrying a specific identifier for identifying measurement between UE pairs).
Wang does not teach, the first indication indicating a scheduled data transmit time duration of the second apparatus;
Vargas teaches, the first indication indicating a scheduled data transmit time duration of the second apparatus;( Fig. 8, [0116]- [0121]- FIG8 is a diagram illustrating an exemplary format of sidelink control information (SCI) 800 for cross link scheduling. As another example, the receiving sidelink device may translate the starting time and duration of time of resources allocated based on the SCS of FR1 into the starting time and duration of time (=data transmit time duration of the second mobile device) based on the SCS of FR2, as described above. Here “receiving device” is the second mobile device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang, as taught by Vargas to the first indication indicating a scheduled data transmit time duration of the second apparatus to control transmit of second UE as part of sidelink communication to effectively.

Regarding claim 19, The apparatus of claim 11, wherein: the receiving circuitry is configured to receive the first indication in at least one of a message of a sidelink radio resource control (RRC) protocol (Wang teaches in [page-20, Embodiment-3] The UE1 and the UE2 are in an RRC connected state, and the UE1 and the UE2 are configured with side chain carrier aggregation, and the eNB controls the activation/deactivation of the SL Slink. As shown in FIG. 7, the specific includes: Step 701, the eNB configures the SL Slink activation status indication information to the UE1).
and a control element of sidelink medium access control (MAC) protocol (Wang teaches in [page-20, Embodiment-3] In an optional embodiment, the eNB activates/deactivates the MAC control unit (sidelink activation/deactivation) through a sidelink in a MAC PDU (Protocol Data Unit) of a Downlink Shared Channel (DL-SCH). The MAC CE) controls the activation/deactivation state of the SL Slink between the UE1 and a certain target UE (UE2)).

Claim(s) 3-6,8,10,13-16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018/228127A1), (hereinafter, "Wang ") in view of Vargas (US 2020/0374858 A1) (Support in Provisional No. 62/852,817) in further view of Jha et al. (WO 2017/213687)

Regarding claim 3, Wang teaches, the method of claim 1, further comprising: 
resetting, by the first mobile device, a timer in response to a reception of a packet of data transmitted from the second mobile device; (Wang teaches in [page-19, para-1] When there is data transmission or reception on the SL Slink, the corresponding deactivation timer is started/restarted).
and monitoring the radio interface according to the adjusted first receive activity pattern when the timer expires (Wang teaches in [page-19, para-3], In the SL Slink activation state, the UE can perform layer 1 measurement, sidelink link quality measurement, and data transmission on the SL Slink link for the SL Slink).
Wang in view of Vargas does not teach, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises adjusting, by the first mobile device, the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time.
Jha teaches, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises ([0047]- Upon any new data activity (=new transmit activity), the tUE (=second mobile device) can restart the 'Active-to-ldle-PSM' Timer (=increased cycle time).
adjusting, by the first mobile device, the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time ( [0047] Once the data activity ended, the tUE can start a Timer called 'Active-to-ldle-PSM' Timer (e.g., a timer that can be defined/configured to determine how long to remain in tSL-RRC-Active without data activity before transitioning to tSL-RRC-ldle, which can measure the time since the most recent data activity involving the tUE). Upon any new data activity, the tUE can restart the 'Active-to-ldle-PSM' Timer. In [0049] For some 5G NR-Things device (e.g., tUE) categories which can tolerate high latency (=increased cycle time) or which has very infrequent data, the tUE device can be moved directly to the Deep-PSM state (e.g., tSL-RRC-Deep-PSM) after expiry of the 'Active-to-ldle-PSM' Timer. Moving to Deep-PSM state can be initiated by either the nUE (=first mobile device instructs tUE as in [0102])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises adjusting, by the first mobile device, the first receive activity pattern to include an adjusted first transmit activity pattern with an increased cycle time as taught by Jha to power saving states that can be employed at a UE, UE behavior in these states, and transition criteria for transitioning between these states.


Regarding claim 4, The method of claim 1, 
receiving, by the first mobile device, an end indication of service data transmission from the second mobile device (Wang teaches in [Page-18, embodiment-1] The UE1(second mobile device) autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) (=first mobile device) through the user plane. For example, the activation/deactivation MAC CE of the SideLink Shared Channel (SL-SCH) of the SL Plink indicates the activation/deactivation state of the SL Slink).
and monitoring by the first mobile device the radio interface according to the updated first receive activity pattern (Wang teaches in [page-19, para-3], In the SL Slink activation state, the UE can perform layer 1 measurement, sidelink link quality measurement, and data transmission on the SL Slink link for the SL Slink).
Wang in view of Vargas does not teach, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises; updating, the first receive activity pattern to include an adjusted first transmit activity pattern with an increased cycle time.
Jha teaches, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises: ([0047]- Upon any new data activity (=new transmit activity), the tUE can restart the 'Active-to-ldle-PSM' Timer (=increased cycle time);
updating, the first receive activity pattern to include an adjusted first transmit activity pattern with an increased cycle time (( [0047] Once the data activity ended, the tUE can start a Timer called 'Active-to-ldle-PSM' Timer (e.g., a timer that can be defined/configured to determine how long to remain in tSL-RRC-Active without data activity before transitioning to tSL-RRC-ldle, which can measure the time since the most recent data activity involving the tUE). Upon any new data activity, the tUE can restart the 'Active-to-ldle-PSM' Timer. In [0049] For some 5G NR-Things device (e.g., tUE) categories which can tolerate high latency (=increased cycle time) or which has very infrequent data, the tUE device can be moved directly to the Deep-PSM state (e.g., tSL-RRC-Deep-PSM) after expiry of the 'Active-to-ldle-PSM' Timer. Moving to Deep-PSM state can be initiated by either the nUE (=first mobile device instructs tUE as in [0102])
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas wherein the first transmit activity pattern is adjusted with an increased cycle time, and the method further comprises; updating, the first receive activity pattern to include an adjusted first transmit activity pattern with an increased cycle time as taught by Jha to power saving states that can be employed at a tUE, tUE behavior in these states, and transition criteria for transitioning between these states.

Regarding claim 5, The method of claim 4, further comprising: starting by the first mobile device, a timer in response to the end indication (Wang teaches in [page-19, para-1] It should be noted that the MAC entity of the UE maintains a deactivation timer for each SL Slink, which can be combined with any other SL Slink activation/deactivation method).
monitoring by the first mobile device, the radio interface according to the first receive activity pattern before the timer expires; and; (Wang teaches in [page-20, para-1] Step 602: After receiving the SL Slink activation status indication information sent by the UE1, the UE2 activates the corresponding SL Slink or deactivates the corresponding SL Slink according to the SL Slink activation status indication information. Accordingly, UE1 activates/deactivates the corresponding SL Slink.). 
monitoring by the first mobile device, the radio interface according to the updated first receive activity pattern when the timer expires (Wang teaches in [page-20, para-2] Step 603: Optionally, after the UE2 activates/deactivates the corresponding SL Slink according to the indication information, the UE sends the SL Slink activation status confirmation information to the UE1).

Regarding claim 6, The method of claim 4, wherein the end indication comprises at least one of: an end marker in a data transmission (Wang teaches in [Page-18, embodiment-1] The UE1 autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) through the user plane. In step 703, UE1 and UE2 activate/deactivate the corresponding SL Slink according to the SL Slink activation status (=end marker) indication information. Step 704: After completing the corresponding SL Slink activation/deactivation, the UE2 sends the SL Slink activation status confirmation information to the UE1).
Wang in view of Vargas does not teach, and a buffer status report that indicates data in a transmit buffer of the second mobile device has been transmitted to and received by the first mobile device.
Jha teaches, and a buffer status report that indicates data in a transmit buffer of the second mobile device has been transmitted to and received by the first mobile device (in [0075] for tUEs (=receive UE) in Idle, the nUE (=transmit UE) can buffer DL packets for the tUE in Idle state. The nUE can notify the tUE via paging to return to the active state. Once tUE is in active state, the nUE can send the buffered DL packet(s) to tUE. If paging fails and the nUE marks the tUE unreachable, the buffered data for the tUE can be discarded from the buffer.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas, and a buffer status report that indicates data in a transmit buffer of the second mobile device has been transmitted to and received by the first mobile device as taught by Jha to maintain at least a partial connection context of a UE in Deep PSM state can be kept at the nUE for this purpose. After the PSM period, the UE can be configured to move back to Active State or Idle State quickly.
Regarding claim 8, Wang in view of Vargas does not teach, wherein the first receive activity pattern is inclusive of at least one of a time dimensions of a resource pool for a connectionless service and a transmit activity pattern associated with a connection-based service.
Jha teaches, wherein the first receive activity pattern is inclusive of at least one of a time dimensions of a resource pool for a connectionless service and a transmit activity pattern associated with a connection-based service (Refer to [0056] and [0057] of application for “connectionless” and “connection-based”. FIG. 5 shows (tUE)) in connection with a tSL (5G NR Things SL Sidelink) using sidelink communication. In [0083] The nUE can start sending of 'nUE Xu-s interface moving to Idle' (=transmitting UE) notification in paging message at a 'nUE Xu-s interface moving to Idle Boundary' and then move to Idle at next 'nUE Xu-s interface moving to Idle Boundary'. In [0084], the common paging cycle to be used when nUE is in Idle can be transmitted to tUE(s) (=receiving UE) either in a broadcast message or in a unicast-messages when tUEs are in Connected/Active (=connection-based service) state).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Wang in view of Vargas, wherein the first receive activity pattern is inclusive of at least one of a time dimension of a resource pool for a connectionless service and a transmit activity pattern associated with a connection-based service as taught by Jha to add power saving states at UEs (5G (Fifth Generation) NR (New Radio) Things (t) User Equipment’s (UEs)) and to a paging or broadcast mechanism employable in connection with tSL (5GNR Things Sidelink (SL)) communications.


Regarding claim 10, Wang in view of Vargas does not teach, monitoring, by the first mobile device, the radio interface in an on-duration of the first receive activity pattern and powering off by the first mobile device, receiving circuitry of the first mobile device in an off-duration of the first receive activity pattern.
Jha teaches, monitoring, by the first mobile device, the radio interface in an on-duration of the first receive activity pattern ([0072] The nUE (=first mobile device) can include a paging record for the tUE (=second mobile device) in the paging message transmitted on the paging resource in the paging TTI of the tUE).
and powering off by the first mobile device, receiving circuitry of the first mobile device in an off-duration of the first receive activity pattern. ([0048] When the 'Active-to-ldle-PSM' Timer expires, the tUE (=receiving UE) can be moved to the Idle state (e.g., tSL-RRC-ldle) to save power. The nUE and tUE can exchange paging configuration before the tUE moves to Idle).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Wang in view of Vargas, monitoring, by the first mobile device, the radio interface in an on-duration of the first receive activity pattern and powering off receiving circuitry of the first mobile device in an off-duration of the first receive activity pattern as taught by Jha to add power saving states at UEs (5G (Fifth Generation) NR (New Radio) Things (t) User Equipment’s (UEs)) and to a paging mechanism employable in connection with tSL (5GNR Things Sidelink (SL)) communications.

Regarding claim 13, The apparatus of claim 11, wherein, the processing circuitry is configured to: reset a timer in response to a reception of a packet of data transmitted from the second apparatus (Wang teaches in [page-19, para-1] When there is data transmission or reception on the SL Slink, the corresponding deactivation timer is started/restarted).
adjust the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time (Wang teaches in [page-19, para-1] Obtained in signaling. The timing of the deactivation timer is UE specific configuration or UE pair specific configuration. The timing of the deactivation timer is the number of subframes with sideband resources appearing on the corresponding sidechain link. The time of the deactivation timer is decremented or incremented in units of subframes having sidechain resources). 
and control the receiving circuitry to monitor the radio interface according to the updated first receive activity pattern (Wang teaches in [page-19, para-3], In the SL Slink activation state, the UE can perform layer 1 measurement, sidelink link quality measurement, and data transmission on the SL Slink link for the SL Slink).
Wang in view of Vargas does not teach, wherein the first transmit activity pattern is adjusted with an increased cycle time, 
Jha teaches, wherein the first transmit activity pattern is adjusted with an increased cycle time and, ([0047]- Upon any new data activity (=new transmit activity), the tUE (=first mobile device) can restart the 'Active-to-ldle-PSM' Timer (=increased cycle time);
update the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time;  ( [0047] Once the data activity ended, the tUE can start a Timer called 'Active-to-ldle-PSM' Timer (e.g., a timer that can be defined/configured to determine how long to remain in tSL-RRC-Active without data activity before transitioning to tSL-RRC-ldle, which can measure the time since the most recent data activity involving the tUE). Upon any new data activity, the tUE can restart the 'Active-to-ldle-PSM' Timer. In [0049] For some 5G NR-Things device (e.g., tUE) categories which can tolerate high latency (=increased cycle time) or which has very infrequent data, the tUE device can be moved directly to the Deep-PSM state (e.g., tSL-RRC-Deep-PSM) after expiry of the 'Active-to-ldle-PSM' Timer. Moving to Deep-PSM state can be initiated by either the nUE (=first mobile device instructs tUE as in [0102])
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas wherein the first transmit activity pattern is adjusted with an increased cycle time, and update the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time; as taught by Jha to power saving states that can be employed at a UE, UE behavior in these states, and transition criteria for transitioning between these states.

Regarding claim 14, The apparatus of claim 11, 
receive an end indication of service data transmission from the second apparatus; (Wang teaches in (Wang teaches in [Page-18, embodiment-1] The UE1(second mobile device) autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) (=first mobile device) through the user plane. For example, the activation/deactivation MAC CE of the SideLink Shared Channel (SL-SCH) of the SL Plink indicates the activation/deactivation state of the SL Slink).
and control the receiving circuitry to monitor the radio interface according to the updated first receive activity pattern (Wang teaches in [page-19, para-3], In the SL Slink activation state, the UE can perform layer 1 measurement, sidelink link quality measurement, and data transmission on the SL Slink link for the SL Slink).
Wang in view of Vargas does not teach, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the processing circuitry is configured to: update the first receive activity pattern to include the adjusted first transmit activity pattern with an increased cycle time 
Jha teaches, wherein the first transmit activity pattern is adjusted with an increased cycle time, and the processing circuitry is configured to: ([0047]- Upon any new data activity (=new transmit activity), the tUE (=second mobile device) by nUE can restart the 'Active-to-ldle-PSM' Timer (=increased cycle time);

update the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time ( [0047] Once the data activity ended, the tUE can start a Timer called 'Active-to-ldle-PSM' Timer (e.g., a timer that can be defined/configured to determine how long to remain in tSL-RRC-Active without data activity before transitioning to tSL-RRC-ldle, which can measure the time since the most recent data activity involving the tUE). Upon any new data activity, the tUE can restart the 'Active-to-ldle-PSM' Timer. In [0049] For some 5G NR-Things device (e.g., tUE) categories which can tolerate high latency (=increased cycle time) or which has very infrequent data, the tUE device can be moved directly to the Deep-PSM state (e.g., tSL-RRC-Deep-PSM) after expiry of the 'Active-to-ldle-PSM' Timer. Moving to Deep-PSM state can be initiated by either the nUE (=first mobile device instructs tUE as in [0102])

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas wherein the first transmit activity pattern is adjusted with an increased cycle time, and the processing circuitry is configured to update the first receive activity pattern to include the adjusted first transmit activity pattern with the increased cycle time as taught by Jha to power saving states that can be employed at a UE, UE behavior in these states, and transition criteria for transitioning between these states.

Regarding claim 15, The apparatus of claim 14, wherein the processing circuitry is configured to: start a timer in response to the end indication; (Wang teaches in [page-19, para-1] It should be noted that the MAC entity of the UE maintains a deactivation timer for each SL Slink, which can be combined with any other SL Slink activation/deactivation method).
control the receiving circuitry to monitor the radio interface according to the first receive activity pattern before the timer expires; (Wang teaches in [page-20, para-1] Step 602: After receiving the SL Slink activation status indication information sent by the UE1, the UE2 activates the corresponding SL Slink or deactivates the corresponding SL Slink according to the SL Slink activation status indication information. Accordingly, UE1 activates/deactivates the corresponding SL Slink). 
and control the receiving circuitry to monitor the radio interface according to the updated first receive activity pattern when the timer expires. (Wang teaches in [page-20, para-2] Step 603: Optionally, after the UE2 activates/deactivates the corresponding SL Slink according to the indication information, the UE sends the SL Slink activation status confirmation information to the UE1).
Regarding claim 16, The apparatus of claim 14, wherein the end indication comprises at least one of: an end marker in a data transmission (Wang teaches in [Page-18, embodiment-1] The UE1 autonomously initiates activation/deactivation of the SL Slink to the opposite UE (i.e., UE2) through the user plane. In step 703, UE1 and UE2 activate/deactivate the corresponding SL Slink according to the SL Slink activation status (= end marker) indication information. Step 704: After completing the corresponding SL Slink activation/deactivation, the UE2 sends the SL Slink activation status confirmation information to the UE1).
Wang in view of Vargas does not teach, and a buffer status report indicating that data in a transmit buffer of the second apparatus has been transmitted and received by the apparatus
Jha teaches, a buffer status report indicating that data in a transmit buffer of the second apparatus has been transmitted to and received by the apparatus (in [0075] for tUEs (=receive UE) in Idle, the nUE (=transmit UE) can buffer DL packets for the tUE in Idle state. The nUE can notify the tUE via paging to return to the active state. Once tUE is in active state, the nUE can send the buffered DL packet(s) to tUE. If paging fails and the nUE marks the tUE unreachable, the buffered data for the tUE can be discarded from the buffer.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas to add, a buffer status report indicating that data in a transmit buffer of the second apparatus has been transmitted to and received by the apparatus as taught by Jha to maintain at least a partial connection context of a UE in Deep PSM state can be kept at the nUE for this purpose. After the PSM period, the UE can be configured to move back to Active State or Idle State quickly.

Regarding claim 18, Wang in view of Vargas does not teach, wherein the first receive activity pattern is inclusive of at least one of a time dimensions of a resource pool for a connectionless service, and a transmit activity pattern associated with a connection-based service.
Jha teaches, wherein the first receive activity pattern is inclusive of at least one of a time dimensions of a resource pool for a connectionless service, and a transmit activity pattern associated with a connection-based service. (Refer to [0056] and [0057] of application for “connectionless” and “connection-based”. FIG. 5 shows (tUE)) in connection with a tSL (5G NR Things SL Sidelink) using sidelink communication. In [0083] The nUE can start sending of 'nUE Xu-s interface moving to Idle' (=transmitting UE) notification in paging message at a 'nUE Xu-s interface moving to Idle Boundary' and then move to Idle at next 'nUE Xu-s interface moving to Idle Boundary'. In [0084], the common paging cycle to be used when nUE is in Idle can be transmitted to tUE(s) (=receiving UE) either in a broadcast message or in a unicast-messages when tUEs are in Connected/Active (=connection-based service) state).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas, wherein the first receive activity pattern is inclusive of at least one of a time dimension of a resource pool for a connectionless service, and a transmit activity pattern associated with a connection-based service as taught by Jha to add power saving states at tUEs (5G (Fifth Generation) NR (New Radio) Things (t) User Equipment’s (UEs)) and to a paging mechanism employable in connection with tSL (5GNR Things Sidelink (SL)) communications.


Regarding claim 20, Wang in view of Vargas does not teach wherein the processing circuitry is configured to: control the receiving circuitry to monitor the radio interface in an on-duration of the first receive activity pattern and control the receiving circuitry to enter a power saving mode in an off-duration of the first receive activity pattern.
Jha teaches, wherein the processing circuitry is configured to: control the receiving circuitry to monitor the radio interface in an on-duration of the first receive activity pattern ([0072] The nUE can include a paging record for the tUE (=second mobile device) in the paging message transmitted on the paging resource in the paging TTI of the tUE).
 and control the receiving circuitry to enter a power saving mode in an off-duration of the first receive activity pattern. ([0048] When the 'Active-to-ldle-PSM' Timer expires, the tUE (=receiving UE, first mobile device) can be moved to the Idle state (e.g., tSL-RRC-ldle) to save power. The nUE and tUE can exchange paging configuration before the tUE moves to Idle).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas, wherein the processing circuitry is configured to: control the receiving circuitry to monitor the radio interface in an on-duration of the first receive activity pattern and control the receiving circuitry to enter a power saving mode in an off-duration of the first receive activity pattern as taught by Jha to add power saving states at tUEs (5G (Fifth Generation) NR (New Radio) Things (t) User Equipment’s (UEs)) and to a paging mechanism employable in connection with tSL (5GNR Things Sidelink (SL)) communications.

Claim(s) 2,12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018/228127A1), (hereinafter, "Wang ") in view of Vargas (US 2020/0374858 A1) (Support in Provisional No. 62/852,817) in further view of Kang et al. (US 2020/0229145 A1) (hereinafter “Kang”)

Regarding claim 2, Wang in view of Vargas does not teach, receiving, by the first mobile device, a second indication of a second transmit activity pattern associated with a third mobile device that transmits data to the first mobile device directly via the radio interface; computing, by the first mobile device, a second receive activity pattern, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern and monitoring the radio interface according to the second receive activity pattern.
Kang teaches, receiving, by the first mobile device, a second indication of a second transmit activity pattern associated with a third mobile device that transmits data to the first mobile device directly via the radio interface; (in [0201], in operation 1017, UE2 or UE3 may deliver V2X capability information to the assistant UE. The V2X capability information may be delivered for each V2X service, each V2X transmission mode, each zone ID, or each location. In operation 1019(=second transmit), the assistant UE may assist grant of the V2X packet transmission resource or the HARQ feedback transmission resource by UE2 or UE3, based on the V2X capability of UE2 or UE3).

computing, by the first mobile device, a second receive activity pattern, for receiving the data transmitted from the second mobile device and third mobile device, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern; (in Fig 10B and [0201] the second transmit activity pattern of operation-1019 , the assistant UE may assist grant of the V2X packet transmission resource or the HARQ feedback transmission resource by UE2 or UE3(=second transmit from UE3, third mobile device) , based on the V2X capability of UE2 or UE3(=receiving data from second and third mobile device UE2 and UE3 as in step 1019 of Fig10B) including first transmit activity pattern of operation-1017 where UE3 sends receiving V2X capability information and assistant UE receives second transmit from UE3 in response to capability information. In addition, in an embodiment of the disclosure shown in FIG.10B, information exchanged between the assistant UE and the scheduling UE, UE2, or UE3 may include at least one of Sidelink UE Information or UE Assistance Information or information included in RRC Connection Reconfiguration).

and monitoring by the first mobile device, the radio interface according to the second receive activity pattern (in [0159] When one or more patterns are configured in operation 803, UE1(=first mobile device) may monitor a sidelink resource of each pattern and select a pattern having the lowest congestion ratio or a congestion ratio that is less than a threshold. Given UE1 monitors each pattern, it is assumed it will monitor patterns in operations 1017 and 1019 as described above).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Wang in view of Vargas, receiving, by the first mobile device, a second indication of a second transmit activity pattern associated with a third mobile device that transmits data to the first mobile device directly via the radio interface; computing, by the first mobile device, a second receive activity pattern, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern and monitoring the radio interface according to the second receive activity pattern as taught by Kang in [0011] V2X wireless interface communication scheme available for direct communication between UEs may include at least one of a unicast scheme and provides a method of granting radio resources to be used for V2X transmission and reception in each communication scheme.

Regarding claim 12, Wang in view of Vargas does not teach, wherein the processing circuitry is further configured to: receive a second indication of a second transmit activity pattern associated with a third apparatus that transmits data to the apparatus directly via the radio interface; compute a second receive activity pattern, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern and control the receiving circuitry to monitor the radio interface according to the second receive activity pattern.
Kang teaches, wherein the processing circuitry is further configured to: receive a second indication of a second transmit activity pattern associated with a third apparatus that transmits data to the apparatus directly via the radio interface (in [0201], n operation 1017, UE2 or UE3 may deliver V2X capability information to the assistant UE. The V2X capability information may be delivered for each V2X service, each V2X transmission mode, each zone ID, or each location. In operation 1019(=second transmit), the assistant UE may assist grant of the V2X packet transmission resource or the HARQ feedback transmission resource by UE2 or UE3, based on the V2X capability of UE2 or UE3).
compute a second receive activity pattern, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern (Kang teaches in Fig 10B and [0201] the second transmit activity pattern of operation-1019 , the assistant UE may assist grant of the V2X packet transmission resource or the HARQ feedback transmission resource by UE2 or UE3(=second transmit from UE3) , based on the V2X capability of UE2 or UE3 including first transmit activity pattern of operation-1017 where UE3 sends receiving V2X capability information and assistant UE receives second transmit from UE3 in response to capability information. In addition, in an embodiment of the disclosure shown in FIG.10B, information exchanged between the assistant UE and the scheduling UE, UE2, or UE3 may include at least one of Sidelink UE Information or UE Assistance Information or information included in RRC Connection Reconfiguration).
and control the receiving circuitry to monitor the radio interface according to the second receive activity pattern (Kang teaches in [0159] When one or more patterns are configured in operation 803, UE1 may monitor a sidelink resource of each pattern and select a pattern having the lowest congestion ratio or a congestion ratio that is less than a threshold. Given UE1 monitors each pattern, it is assumed it will monitor patterns in operations 1017 and 1019 as described above).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas, The apparatus of claim 11, wherein the processing circuitry is further configured to: receive a second indication of a second transmit activity pattern associated with a third apparatus that transmits data to the apparatus directly via the radio interface; compute a second receive activity pattern, the second receive activity pattern being inclusive of at least the first transmit activity pattern and second transmit activity pattern and control the receiving circuitry to monitor the radio interface according to the second receive activity pattern as taught by Kang in [0011] V2X wireless interface communication scheme available for direct communication between UEs may include at least one of a unicast scheme and provides a method of granting radio resources to be used for V2X transmission and reception in each communication scheme.

Claim(s) 7,17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018/228127A1), (hereinafter, "Wang ") in view of Vargas et al.  (US 2020/0374858 A1) (Support in Provisional No. 62/852,817) in further view of Basu Mallick et al. (US 20200304969 A1) (hereinafter “Basu-Mallick”) (Support in Provisional 62/822,654)

Regarding claim 7, Wang in view of Vargas does not teach, further comprising: detecting by the first mobile device, a reception failure of a packet of data transmitted from the second mobile device; sending by the first mobile device, a negative acknowledgement (NACK) to the second mobile device in response to the reception failure; and monitoring by the first mobile device, the radio interface after the sending of the NACK, for a time duration that allows a reception of a retransmission of the data from the second mobile device.
Basu-Mallick teaches, further comprising: detecting by the first mobile device, a reception failure of a packet of data transmitted from the second mobile device;(in [0066] In certain embodiments, a V2X Rx UE 215(=first mobile device) that fails to decode the PSSCH transmits a SL HARQ NACK and based on Fig 4 UE-205 receives the feedback from UE-1).
sending by the first mobile device, a negative acknowledgement (NACK) to the second mobile device in response to the reception failure (in [0066] In certain embodiments, a V2X Rx UE 215 that fails to decode the PSSCH transmits a SL HARQ NACK).
and monitoring by the first mobile device, the radio interface after the sending of the NACK, for a time duration that allows a reception of a retransmission of the data from the second mobile device. (In [0073], In Step2, the V2X Tx UE 205 determines a number “M” of V2X Rx UE (s) 215 that failed to decode the SL Data (see block 345, refer also FIG. 2 step 5a - 5b). If ‘M’ is greater than a threshold number(=monitoring), then the V2X Tx UE 205 selects groupcast as the cast - type for re-transmission).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Wang in view of Vargas to further comprising: detecting a reception failure of a packet of data transmitted from the second mobile device; sending a negative acknowledgement (NACK) to the second mobile device in response to the reception failure; and monitoring the radio interface after the sending of the NACK, for a time duration that allows a reception of a retransmission of the data from the second mobile device as taught by Basu-Mallick to mitigate the impact of collisions. UEs do not provide feedback over the sidelink for each HARQ transmission and therefore monitoring and retransmission are necessary.

Regarding claim 17, Wang in view of Vargas does not teach wherein the processing circuitry is configured to: detect a reception failure of a packet of data transmitted from the second apparatus; control the receiving circuitry to send a negative acknowledgement (NACK) to the second apparatus in response to the reception failure and control the receiving circuitry to monitor the radio interface after sending the NACK, for a time duration that allows a reception of a retransmission of the data from the second apparatus.
Basu-Mallick teaches, wherein the processing circuitry is configured to: detect a reception failure of a packet of data transmitted from the second apparatus;(in [0066] In certain embodiments, a V2X Rx UE 215 that fails to decode the PSSCH transmits a SL HARQ NACK and based on Fig 4 UE-205 receives the feedback from UE-1).
control the receiving circuitry to send a negative acknowledgement (NACK) to the second apparatus in response to the reception failure; (in [0066] In certain embodiments, a V2X Rx UE 215 that fails to decode the PSSCH transmits a SL HARQ NACK).
and control the receiving circuitry to monitor the radio interface after sending the NACK, for a time duration that allows a reception of a retransmission of the data from the second apparatus (In [0073], In Step2, the V2X Tx UE 205 determines a number “M” of V2X Rx UE (s) 215 that failed to decode the SL Data (see block 345, refer also FIG. 2 step 5a - 5b). If ‘M’ is greater than a threshold number(=monitoring), then the V2X Tx UE 205 selects groupcast as the cast - type for re-transmission).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Vargas to wherein the processing circuitry is configured to: detect a reception failure of a packet of data transmitted from the second apparatus; control the receiving circuitry to send a negative acknowledgement (NACK) to the second apparatus in response to the reception failure and control the receiving circuitry to monitor the radio interface after sending the NACK, for a time duration that allows a reception of a retransmission of the data from the second apparatus as taught by Basu-Mallick to mitigate the impact of collisions. UEs do not provide feedback over the sidelink for each HARQ transmission and therefore monitoring and retransmission are necessary.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478